Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 9 and 11 – 19 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Taneja et al (US Pub. #: 20170262619), hereafter Taneja and Dachiraju et al (US Pub. #: 8627432), Dachiraju have been fully considered and are persuasive. Claims 10 and 20 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 9 and 11 – 19 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Austin Kim (attorney) for filed amended claims on 03-12-2020:
1. (Currently Amended) A method for incorporating tags in content of network applications, the method comprising:
detecting, by an embedded browser on a client device, content provided by a network application, the network application accessed via the embedded browser;

generating, by the embedded browser on the client device, a DRM tag for determining whether to encrypt the content according to the DRM scheme identified for the network application, and the DRM tag including a classification of the content; [[and]]
incorporating, by the embedded browser on the client device, the DRM tag into the content for managing usage of the content according to the classification; and
identifying, by the embedded browser on the client device, misuse of the content incorporated with the DRM tag using a trained machine learning model.
2. (Original) The method of claim 1, further comprising providing, by a client application executing on the client device and incorporating the embedded browser, access to a plurality of network applications via the embedded browser, the plurality of network applications including the network application providing the content.
3. (Original) The method of claim 1, further comprising determining the classification of the content according to at least one of: information in the content, the network application, or the DRM scheme.
4. (Original) The method of claim 1, further comprising determining the classification of the content to comprise at least one of: strictly confidential, confidential, strongly sensitive, sensitive, internal, or public.
5. (Original) The method of claim 1, further comprising generating the DRM tag to include at least one of: an access control specification, an encryption requirement for the content, a watermark requirement for the content.
6. (Original) The method of claim 5, wherein the access control specification comprises at least one of: limiting access of the content to one or more specified users, or restricting at least one of: sharing, uploading, downloading, printing, emailing, saving, or screen-capturing the content.
7. (Original) The method of claim 1, further comprising monitoring usage of the content according to the DRM tag of the content.

9. (Currently Amended) The method of claim 1, further comprising determining whether to 
10. (Cancelled). 
11. (Currently Amended) A system for incorporating tags in content of network applications, the system comprising:
memory configured to store a plurality of digital rights management (DRM) schemes;
an embedded browser executed on one or more hardware processors of a client device, the embedded browser configured to:
provide access to a network application, and detect content provided by the network application;
identify, from the plurality of DRM schemes and according to the network application, a DRM scheme for the network application;
generate a DRM tag for determining whether to encrypt the content according to the DRM scheme identified for the network application, and the DRM tag including a classification of the content; [[and]]
incorporate the DRM tag into the content for managing usage of the content according to the classification and
identify misuse of the content incorporated with the DRM tag using a trained machine learning model.
12. (Original) The system of claim 11, further comprising a client application executing on the one or more processors of the client device and incorporating the embedded browser, the client application configured to provide access to a plurality of network applications via the embedded browser, the plurality of network applications including the network application providing the content.

14. (Previously Presented) The system of claim 11, wherein the embedded browser is further configured to determine the classification of the content to comprise at least one of: strictly confidential, confidential, strongly sensitive, sensitive, internal, or public.
15. (Previously Presented) The system of claim 11, wherein the embedded browser is further configured to:
generate the DRM tag to include at least one of: an access control specification, an encryption requirement for the content, a watermark requirement for the content;
store the DRM tag to one or more servers, in association with the network application; and
incorporate the stored DRM tag into the content or other content provided by at least one of a present instance of the network application or another instance of the network application.
16. (Original) The system of claim 15, wherein the access control specification comprises at least one of: limiting access of the content to one or more specified users, or restricting at least one of: sharing, uploading, downloading, printing, emailing, saving, or screen-capturing the content.
17. (Original) The system of claim 11, further comprising a DRM agent configured to monitor usage of the content according to the DRM tag of the content.
18. (Original) The system of claim 11, further comprising a DRM agent configured to detect an action being attempted on the content, and to determine whether to allow or block the action on the content according to a policy and the DRM tag of the content.
19. (Currently Amended) The system of claim 11, further comprising a DRM agent configured to determine whether to
20. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Taneja teaches [0003-4, 0015-17] a call to access file system associated with digital content is detected at a user device by the embedded browser plugin, [0032, Fig. 7] the content is delivered by a network-based application service and accessed by client’s browser; [0050-59, Figs. 1 and 5] a policy is identified, via an embedded plugin in a browser, according to the digital content [0039, Figs. 3 and 7] delivered by the network application where the policy is selected from a list of pre-defined policies and associated with the portions [0015-16] according to the shared application; [0029] the plugin module can mark the selected portion with a tag according to the associated policy. The tag can include metadata associated with the policy along with additional information; [0042] The tag can include custom metadata (e.g., policy details) associated with the policy; [0027, 0054-60, Fig. 7] the tagged portions of the content enforces usage policy for the user for that portion as defined in the assigned DRM policy, [0017] where the tag's metadata contains the policy details [0015-16] according to the type of shared application such as a confidential financial report.

Further, a second prior art of record Dachiraju teaches Col. 5 lines 26-56: Metadata may enable the digital content such as video to be identified, managed, offered, and/or distributed based on the type of the information in the content such as a video, audio etc. (Figs. 1 and 5, Col. 11 lines 5-25) delivered by a service provider to the browser via network application accessed via a browser.



Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 11 mutatis mutandis.  Claims 10 and 20 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BADRINARAYANAN /Examiner, Art Unit 2438.